DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 06/19/2019 have been considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
On line 10 of claim 5, reference is made to “the vehicle (1)”.  While reference characters are allowed in a claim, for consistency with the other claims, it is recommended that “the vehicle (1)” in claim 5 is changed to “the vehicle” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, claim 5 recites “The system of claim ##”.  It cannot be determined which claim it is dependent on and, thus, what the metes and bounds of the claim are.  For the purposes of examination, it will be assumed that claim 5 is dependent on claim 1.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “The system of claim ##” and, therefore, does contain a reference to a claim previously set forth.  Therefore, claim 5 is properly rejected under 35 USC 112(d).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNEW (US 20160068103)

Regarding claim 1, McNEW teaches a system for a vehicle, the system comprising: a driver monitoring device; (McNEW, see fig 2, items 220,222, 224) a sensor device being part of the driver monitoring device, (McNEW, see fig 2, item 220) the sensor device is configured to detect whether at least one hand of a driver of the vehicle is in contact with a steering wheel of the vehicle, and to generate corresponding contact data; (McNEW [0046] “a steering wheel grip sensor 222 can detect whether the driver's hands are in contact with the steering wheel and can include one or more tactile, pressure, or capacitive sensors”.) a first camera, and the first camera is configured to detect whether a direction of view of the driver is directed towards a traffic situation in which the vehicle is situated and to generate corresponding direction of view data; (McNEW [0046] “the determination of whether or not the driver has eyes on the road is made based on processing data from a driver monitoring camera 224. The driver monitoring camera 224 can detect information related to the driver's current viewing angle as well as a distance between the top and bottom eyelid of the driver”.) an environment detection device with sensors for surroundings acquisition, such that the sensors for surroundings acquisition are configured to detect lane information and object information in an external environment of the vehicle and to detect objects in a region in front of the vehicle; (McNEW, fig 2, see items 212, 214, 216, 218 that depict sensors capable of detecting the external environment of the vehicle. [0043] “Data from maps/GPS 212, radars 214, cameras 216, vehicle measurements 218, and the like can be used to determine the location of threats and the amount of time until the vehicle encounters the threats (TC). The radars 214 can include one or more millimeter wave radars and/or lidar to determine distances to threats such as other vehicles, pedestrians, or other road obstacles”. See also McNEW [0044] “One or more cameras 216 may be mounted on the vehicle so as to obtain images of the surface of the road in front of the vehicle to identify objects such as lane markers”.) a control unit; (McNEW. See fig 9 that depicts the processing system for a controller) and a classifier, and the sensors for surroundings acquisition are configured to acquire a traffic scenario from the detected objects, lane information and object information and transmit it to the classifier; (McNEW, see fig 4B, item S422 that depicts where threat is sensed) wherein the classifier is configured to identify, on the basis of the traffic scenario, whether a system limit is reached within a response time (tL) and, if a system limit is identified, to classify the traffic scenario into a traffic scenario A and a traffic scenario B, wherein the driver of the vehicle may better resolve the traffic scenario A if the direction of view of the driver is directed towards the traffic situation in which the vehicle is situated, (McNEW, see fig 4B, item S454, McNEW [0083] “If the TC for the threat is less than or equal to the EORW, resulting in a “yes” at step S448, then step S454 is performed. If the TC is less than or equal to the EORW, then it can be estimated that a driver who is prompted to look at the road may not look at the road before the time that the threat will occur, and a warning may be necessary to alert the driver. At step S454, the HAD value is set to EYES_ON_ROAD_WARN”.) and wherein the driver of the vehicle may better resolve the traffic scenario B if at least one hand of the driver is in contact with the steering wheel; wherein the control unit is configured, in the case of an identified system limit and a traffic scenario classified as A or B, to evaluate on the basis of the contact data or the direction of view data whether the driver is capable of resolving the traffic scenario A or B within the response time (tL), wherein the control unit is configured to compare an estimated response time (t1A, t1B, t2A or t2B) of the driver with the response time (tL) until the system limit is reached. (McNEW, see fig 4B, item S426, McNEW [0080] “At step S426, a desired action for the system-sensed threat is determined. If the desired action for the threat being processed is for the driver to place eyes on the road, then step S434 is performed. However, if the desired action for the threat being processed is for the driver to steer or place hands on the vehicle, then step S432 is performed”.)

Regarding claim 2, McNEW teaches the system of claim 1, wherein the estimated response time of the driver is stored as a constant and the control unit may access the constant. (McNEW [0031] “Driver Attention Time (DAT), is an estimate of the time that may elapse before the driver looks at (and sees) the road again without being warned to do so. The DAT, EORW, and HOWT can be constant values that are determined from pre-existing data measured from a population of drivers”.)

Regarding claim 3, McNEW teaches the system of claim 1, wherein the control unit is configured to determine continuously the estimated response time (t1A, t1B, t2A or t2B) of the driver on the basis of the traffic scenario classified as A and the direction of view data or on the basis of the traffic scenario classified as B and the contact data. (McNEW [0031] “estimations regarding a driver response time are also made. In some implementations, Driver Attention Time (DAT), is an estimate of the time that may elapse before the driver looks at (and sees) the road again without being warned to do so. Driver Eyes on Road to Warning Time (EORW) is an estimate of the time that may elapse before the driver looks at (and sees) the road again after receiving a warning. Driver Hands-on-the-Wheel Time (HOWT) is an estimate of the time that may elapse before the driver moves his or her hands to the steering wheel”.)

Regarding claim 4, McNEW teaches the system of claim 1, wherein the control unit is configured, in the case of an identified system limit and a traffic scenario classified as A, to draw the conclusion that the driver is capable of resolving the traffic scenario A within the response time (tL), if the direction of view data include the fact that the direction of view of the driver is directed towards the traffic situation in which the vehicle is located, (McNEW, see fig 5 that depicts an eyes on road warning determination) and to generate a take-over request to the driver, and to draw the conclusion that the driver is not capable of resolving the traffic scenario A within the response time (tL), if the direction of view data include the fact that the direction of view of the driver is not directed towards the traffic situation in which the vehicle is located, and to initiate a minimum risk maneuver of the vehicle. (McNEW [0026] “The SAMM can manage when lane trace control (LTC) and/or automatic cruise control (ACC) is offered to the driver, generate warnings and/or requests to prompt the driver to interact with the steering wheel and/or pay attention to the road, and enforce driver attention or 

Regarding claim 5, McNEW teaches the system of claim ##, wherein the control unit is configured, in the case of an identified system limit and a traffic scenario classified as B, to draw the conclusion that the driver is capable of resolving the traffic scenario B within the response time (tL), if the contact data include the fact that at least one hand of the driver of the vehicle is in contact with the steering wheel of the vehicle, (McNEW, see fig 4A that depicts a hands on steering warning determination) and to generate a take-over request to the driver, and to draw the conclusion that the driver is not capable of resolving the traffic scenario B within the response time (tL), if the contact data include the fact that neither hand of the driver of the vehicle is in contact with the steering wheel of the vehicle, and to initiate a minimum risk maneuver of the vehicle (1). (McNEW [0026] “The SAMM can manage when lane trace control (LTC) and/or automatic cruise control (ACC) is offered to the driver, generate warnings and/or requests to prompt the driver to interact with the steering wheel and/or pay attention to the road, and enforce driver attention or steering interaction when the driver is not responding to the warnings”. See also [0038] “If the driver has not complied with the predetermined number of warnings within a predetermined window of time, the SAMM can issue control signals to shut off the semi-automatic driving system in a controlled manner, which can be referred to as disengaging the system”.)

Regarding claim 6, McNEW teaches the system of claim 1, the sensor device further comprising a capacitance sensor. (McNEW [0029] “A steering wheel grip sensor can detect whether the driver's 

Regarding claim 7, McNEW teaches the system of claim 1, wherein the sensor device is configured to measure a torque from the hand of the driver acting on the steering wheel. (McNEW [0029] “In some aspects, a steering wheel torque sensor can detect whether the driver is actively steering the vehicle by measuring the speed, direction, and/or force of rotation of the steering wheel”.)

Regarding claim 8, McNEW teaches the system of claim 1, wherein the traffic scenario A involves the filtering-in of a further vehicle in the region ahead of the vehicle or the merging of two directly adjacent lanes in the same direction of travel in the region ahead of the vehicle. (McNEW [0027] “The threats can include any type of scenarios through which a consequence could occur, such as lane splits or merges, lane marker degradation, and the like”. See also McNEW [0043] “For example, for the threat of a lane split or lane merge, the processing circuitry can correlate a GPS position to a position on a stored map and determine the vehicle's distance to the lane split or lane merge and an approximate time of encountering the threat”.)

Regarding claim 9, McNEW teaches the system of claim 1, wherein the traffic scenario B includes a sharp bend, a discrepancy between the course of a bend and a steering angle of the vehicle or a sudden extreme change in road conditions. (McNEW [0087] “For example, a threat of a sharp curve that is scheduled to occur in thirty seconds based on the distance and current vehicle speed is given a higher priority over a threat of a lane merge that is estimated to occur one minute in the future”. See also McNEW [0070] “In an implementation, an example of a system-sensed threat can include an 

Regarding claim 10, the claim is directed toward a vehicle that is configured to the system as claimed in claim 1. The cited portions of McNEW used in rejection of claim 1 discloses where the system performs the claimed vehicle as recited in claim 10. Therefore claim 10 is rejected under the same rational as claim 1.

Regarding claim 11, the claim is directed toward a method that is configured to the system as claimed in claim 1. The cited portions of McNEW used in rejection of claim 1 discloses where the system performs the claimed methods as recited in claim 11. Therefore claim 11 is rejected under the same rational as claim 1.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a system for a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661